DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Enami et al. [U.S. 7,044,782] in view of Yamagami et al. [U.S. 7,874,850].
Regarding claim 1, Enami discloses an electrical apparatus, comprising: an electrical connector (fig. 1; 20, 1) having a plurality of terminals (fig. 2b; 6) and a connector housing (housing of 20 and 1) retaining the terminals (6); a case (fig. 1; 30) containing the electrical connector (20, 1); a circuit board (Col 5 Ln 3-5) electrically connected with the terminals (6); and an entrapping structure (fig. 2b; 12, 8) corresponding to at least a portion of a gap (fig. 3; gap between 27 and 31) between the connector housing (housing of 20 and 1) and the case (30), the entrapping structure (12, 8) has a dead end (fig. 3; area behind 27) with an opening (fig. 2b; opening of 12 and 8) facing the gap (gap between 27 and 31), housing of 20 and 1) has a mating sleeve (fig. 2b; 27) with a first upper wall (fig. 2a; top 23) and a first lower wall (fig. 2a; bottom 23) perpendicular to the circuit board (Col 5 Ln 3-5) and disposed at a predetermined distance (bottom and top 23 are spaced from each other) in a height direction (horizontal direction) of the connector housing (housing of 20 and 1), and a pair of first side walls (fig. 2b; walls that connect top and bottom 23), wherein the first upper wall (top 23) and the first lower wall (bottom 23) are connected only by the pair of the first side walls (walls that connect top and bottom 23).
Enami does not disclose a first upper wall and a first lower wall parallel to the circuit board.
However Yamagami teaches a first upper (fig. 10; top surface of 11) and lower wall (fig. 10; bottom surface of 11) being parallel to the circuit board (fig. 10; 40).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a first upper and lower wall being parallel to the circuit board as suggested by Yamagami for the benefit providing improved soldering/attaching strength between terminals of a connector and a circuit board.

Regarding claim 3, Enami modified by Yamagami has been discussed above. Enami discloses wherein the gap (gap between 27 and 31) is disposed between one of the first side walls (25) and the case (30, see fig. 3).

Regarding claim 5, Enami modified by Yamagami has been discussed above. Enami discloses wherein the opening (opening of 12 and 8) of the dead end (area behind 27) has a width larger than a width of the gap (gap between 27 and 31, see fig. 3).

once 1 and 20 are assembled they are integrally one unit).

Allowable Subject Matter
Claims 6-11, 13-15 and 22 are allowed.
Claims 4 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 4, the prior art of record fails to teach, provide or suggest the entrapping structure has a second lower wall protruding outward in a width direction of the connector housing from one of the first side walls, a second side wall extending from an outer end of the second lower wall in the width a vertical direction, and a rear wall connecting a rear end of the second lower wall and a rear end of the second side wall combined with the remaining limitations of the base claim and any intervening claims that claim 4 depends upon.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 6, the prior art of record fails to teach, provide or suggest a first entrapping structure corresponding to at least a portion of a gap between the connector housing and the case, the first entrapping structure has a first dead end with an opening facing the gap wherein the connector housing has a mating sleeve comprising a second entrapping structure disposed below the first entrapping structure combined with the remaining limitations of base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 22, the prior art of record fails to teach, provide or suggest a second side wall extending in a vertical direction from the second lower wall, a rear wall connecting the second lower wall and the second side wall, and a first dead end with an opening facing the gap and defined between the second lower wall, the second side wall, the rear wall, and the one of the first side walls; and a second entrapping structure defined by the mating sleeve and disposed below the first entrapping structure combined with the remaining limitations of the base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive. Attorney stated, “Amended claim 1, however, requires that the first upper and lower walls of the claimed connector housing are connected only by the pair of first sidewalls. In distinction, the cited first upper and lower walls of Yamagami (top and bottom surfaces of element 11 of Fig. 10), are also connected by several intermediate vertical support walls or partitioning walls.”
Examiner respectfully disagrees with attorney because the examiner did not interpret the upper and lower walls of Yamagami to be top and bottom surfaces of 11. As seen in claim 1 rejection above, the interpreted upper and lower walls are top and bottom 23 walls of Yamagami as seen in figure 2a. The top and bottom 23 walls are clearly joined with the pair of side walls of 27 that is clearly disclosed in figures 2a/2b. For the reasons stated above, claim 1 remains rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986.  The examiner can normally be reached on Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E HARCUM/               Examiner, Art Unit 2831                                                                                                                                                                                         /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831